 Case 2:20-cv-11431-AJT-RSW ECF No. 4 filed 07/08/20          PageID.3    Page 1 of 5




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


JENNIFER MERGOS,
                                                    Case No. 20-11431
             Plaintiff,
                                                    SENIOR U.S. DISTRICT JUDGE
v.                                                  ARTHUR J. TARNOW

SPACE EXPLORATION TECHNOLOGIES                      U.S. MAGISTRATE JUDGE
CORPORATION,                                        R STEVEN WHALEN

             Defendant.
                                        /

                      ORDER DISMISSING CASE AS FRIVOLOUS

      On April 15, 2020, Plaintiff filed suit against Defendant, Space Exploration

Technologies Corporation (“SpaceX”) in the Western District of Michigan. She filed

a contemporaneous application to proceed without prepayment of fees, and the

Magistrate Judge granted that application on April 17, 2020. On June 1, 2020, the

Magistrate Judge transferred this case to the Eastern District of Michigan, reasoning

that venue is proper in this district, because Plaintiff is domiciled in this district.

(ECF No. 2, 3). The case is now before this Court, which will dismiss it as frivolous.

                               STANDARD OF REVIEW

      Although the Court is obligated to read pro se complaints indulgently and

accept Plaintiffs’ allegations as true unless they are clearly irrational or incredible,

Denton v. Hernandez, 504 U.S. 25, 33 (1992), the Court is also required to dismiss

                                      Page 1 of 5
 Case 2:20-cv-11431-AJT-RSW ECF No. 4 filed 07/08/20             PageID.4    Page 2 of 5




a complaint filed in forma pauperis “if the court determines that . . . the action . . . is

frivolous.” 28 U.S.C. § 1915(e)(2)(B)(i). The United States Court of Appeals for

the Sixth Circuit has explained:

          Unlike prisoner cases, complaints by non-prisoners are not subject
          to the screening process required by § 1915A. However, the district
          court must still screen the complaint under § 1915(e)(2)..... The
          screening must occur even before process is served or the individual
          has had an opportunity to amend the complaint. The complaint must
          be dismissed if it falls within the requirements of § 1915(e)(2) when
          filed.

McGore, 114 F.3d at 608.

      An action must be dismissed as frivolous when “it lacks an arguable basis

either in law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989). “Under §

1915(e), courts must dismiss a complaint when the factual contentions [on which it

relies] are clearly baseless.” Anson v. Corr. Corp. of Am., 529 F. App’x 558, 559

(6th Cir. 2013) (quoting Neitzke, 490 U.S. at 327).

                                       ANALYSIS

      Plaintiff has pled four causes of action. First, she seeks relief under the Public

Trust Doctrine. Second, she seeks relief under Title II of the Americans with

Disability Act (“ADA”). Third and fourth, she seeks relief under the National

Environmental Protection Act (“NEPA”) and the Michigan Environmental

Protection Act (“MEPA”).




                                       Page 2 of 5
 Case 2:20-cv-11431-AJT-RSW ECF No. 4 filed 07/08/20          PageID.5    Page 3 of 5




      Only the last cause of action is even cognizable. The Public Trust Doctrine

authorizes suit by groups or individuals against governments who are squandering

public resources held by them in trust. Juliana v. United States, 217 F. Supp. 3d

1224, 1254 (D. Or. 2016), rev'd and remanded on other grounds, 947 F.3d 1159 (9th

Cir. 2020) (citing Illinois Central Railroad Company v. Illinois, 146 U.S. 387

(1892). Similarly, Title II of the ADA by its terms applies only to ‘public entit[ies].”

Carten v. Kent State Univ., 2’82 F.3d 391, 396 (6th Cir. 2002). Defendant is neither

a government, capable of holding resources in trust, nor a public entity, capable of

violating Title II of the ADA. Those claims are non-actionable.

      As, for the causes of action arising under NEPA and MEPA, only the latter

authorizes a private cause of action. “NEPA does not authorize a private right

of action.” Friends of Tims Ford v. Tennessee Valley Auth., 585 F.3d 955, 967 (6th

Cir. 2009). MEPA, by contrast, “creates a cause of action in any person or entity

against any person or entity ‘for the protection of the air, water and other natural

resources and the public trust therein from pollution, impairment or destruction.”

Her Majesty The Queen In Right of the Province of Ontario v. City of Detroit, 874

F.2d 332, 337 (6th Cir. 1989) (quoting MICH. COMP. L. § 691.1202).

      Plaintiff cannot sustain a federal suit on the basis of a MEPA cause of action,

however. MEPA authorizes only injunctive or declaratory relief. MICH. COMP. L.

§324.1701. Plaintiff therefore cannot plausibly plead that the amount in controversy


                                      Page 3 of 5
 Case 2:20-cv-11431-AJT-RSW ECF No. 4 filed 07/08/20         PageID.6     Page 4 of 5




exceeds $75,000, and diversity jurisdiction is not available under 28 U.S.C. § 1332.

Without any surviving federal claims, supplemental jurisdiction under 28 U.S.C. §

1367 is also not available. The Sixth Circuit has specifically found that though some

state law environmental causes of action may be sufficiently “federal in character”

as to warrant federal jurisdiction, MEPA is not one of them. Her Majesty The Queen

In Right of the Province of Ontario v. City of Detroit, 874 F.2d at 341.

(“MEPA creates a state environmental common law that is unaffected by federal

law, and creates an independent state action that is unaffected by anything that

happens in the federal sphere of government.”). Plaintiff’s case is therefore not

actionable under MEPA or NEPA and may readily be dismissed as frivolous.

      To the extent that Plaintiff’s pleadings may constitute an implied toxic tort

cause of action, they also fail. Plaintiff alleges that Defendant plans to launch

satellites into orbit to “beam internet” back to the Earth. (ECF No. 1, PageId.2). She

has not pled any facts, however, indicating that such dangerous signals, even if they

existed, would be aimed at her. Satellites, after all, do not generate signals, but

provide a transponder to relay signals from points on Earth to other points on Earth.

ENCYCLOPEDIA            BRITANNICA,            How           Satellites         Work,

https://www.britannica.com/technology/satellite-communication/How-satellites-

work, accessed on June 2, 2020. Plaintiff complains that she suffers from microwave




                                     Page 4 of 5
 Case 2:20-cv-11431-AJT-RSW ECF No. 4 filed 07/08/20           PageID.7    Page 5 of 5




sickness or electromagnetic sensitivity. If this were true, it would be the land-based

sources of electromagnetic signals she should be concerned with.

      Satellites only move electromagnetic signals around. They do not aim them at

individuals. By contrast, individuals using satellite-connected devices send signals

to satellites. Plaintiff has not pled any factual support for her theory that Defendant’s

products threaten her health. To the extent that she pleads that satellites send

dangerous electromagnetic signals to non-consenting individuals on the ground, her

pleadings are “clearly baseless.”

      Accordingly,

      IT IS ORDERED that this case, with the exception of Plaintiff’s claims under

MEPA, is DISMISSED WITH PREJUDICE under § 1915(e) for failure to state a

claim upon which relief may be granted. The Court lacks jurisdiction over Plaintiff’s

claims under MEPA, and so those claims are DISMISSED WITHOUT

PREJUDICE.

      SO ORDERED.

                                         s/Arthur J. Tarnow
                                         Arthur J. Tarnow
Dated: July 8, 2020                      Senior United States District Judge




                                      Page 5 of 5
